 In the Matter ofNATIONAL LEAD COMPANY, TITANIUMDIVISIONandUNITED GAS,COKE & CHEMICAL WORKERS OFAMERICA, CIO.Case No. 14-R-1136.-Decided June 5, 1945Mr. Russell C. Stone,of St. Louis, Mo., for the Company.Air. Robert M. Bickel,of St. Louis, Mo., for the Union.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-Upon a petitionduly filed by United Gas, Coke & Chemical Workers ofAmerica, CIO, herein called the Union,alleging that a question affectingcommercehad arisenconcerning the representationof employees of Na-tionalLead Company, Titanium Division, St Louis, Missouri, hereincalled the Company, the National Labor Relations Board provided for anappropriatehearing uponclue noticebeforeHelen F Humphrey, TrialExaminer Saidhearing vvas held at St Louis, Missouri, on March 14,1945. The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing onthe issues.The Trial Exam-iner's rulingsmade at thehearing are, free fromprejudicialerror and arehereby affirmed All parties were afforded an opportunity to file briefswith the Board.At the hearing, the Company moved the dismissal of the petition on threegrounds For reason, stated in SectionIV, infra,the rnfotion is herebydenied.Upon the entire recordillthe case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYNational Lead Companyis a New Jerseycorporation which maintainsplants, offices, and warehouses throughoutthe UnitedStates.We are here62 N. L. R. B., No. 13.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned solely with its Titanium Division, located at St. Louis, Missouri,where the Company is engaged in the manufacture of titanium barium andtitanium calcium pigments, sodium sulphite, and oleum. A substantial por-tion of these materials is presently being used in the war effort. Duringthe last 6 months of 1944, the Company purchased for its Titanium n Divisioncoal, barytes, lime, and illnenite, having a value in excess of $50,000, ofwhich at least 50 percent was transported to the Titanium Division fromplants outside the State of Missouri. During the same period, the TitaniumDivision manufactured products having a value in excess of $100,000, ofwhich at least 50 percent was transported from the Titanium Division topoints outside the State of Missouri.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act._II. THE ORGANIZATION INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant guards until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit sought.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks to represent a unit consisting of all of the Company's"watchmen and militarized guards" at its Titanium Division. Local 212of this Union presently represents a unit of the production and maintenanceworkers at this plant, and Local 225 of this Union represents at this planta unit of salaried employees. There is no history of collective bargainingfor the unit which the Union now seeks to represent.The Company moved that the petition be dismissed on the theory that(1) militarized guards are not employees within the meaning of the Act;(2) it would not effectuate the policies of the Act to permit these employeesto bargain collectively, and (3) militarized guards should not be repre-IThe Field Examiner reported that the Union submitted 11 membership cards, all of which boreapparently genuine original signatures,that the names of all persons appearing on the cards werelisted on the Company's pay roll of January 29, 1945,wjuch contained the names of 14 employees inthe unit sought; and that 10 of the cards were dated January 1945,and 1 was undated NATIONAL LEAD COMPANY109sented by the union which represents the production and maintenance em-ployees."We have considered the first two contentions in numerous pre-vious cases involving militarized plant-protection employees and have foundthat such guards are employees within the meaning of the Act,' collectivebargaining for whom would effectuate the Act's policy.` No persuasiveargument has been presented in the instant case for a reversal of our previ-ous determination on these questions. The Board has, moreover, repeatedlyheld that a union which represents other employees of a company may like-wise represent that company's plant-protection personnel.'We are con-vinced that our practice of segregating such employees in separate bargain-ing units is sufficient to protect the special status of these employees andthe interest of the Army therein.' Here it appears that the Union intendsto set up a separate local to represent guards in the event that the Unionis certified as their representative. The record shows that the Union's pres-ent practice in its negotiations with other companies is to represent guardsseparately, establishing for them separate meetings and their own organi-zation.7 These employees have in the past conducted their meetings sepa-rately from the rest of the Company's employeesWe are satisfied that thesesteps indicate the intention to represent these employees as a separate unitin fact as well as in form. Considering the above factors, in addition to theconsideration we have deemed controlling in many similar cases, we havedenied the Company's motion to dismiss the petition.The duties of the watchmen and guards involved herein appear to bethose ordinarily associated with employees in those categories! The guardsand watchmen must he familiar with the various duties of both, since theyrelieve each other at various times. Their duties involve patrolling the outerfence, checking employees' identification cards at the gates, admitting andguiding visitors, examining parcels, and inspecting the premises for fire2The Companyrelics on thedecision of the f kited States Court of Appeals for the Sixth CircuitinN L R B v Jones& LaughhuSteel Corpoiation,146 F (2d) 718 (C C. A 6), and on thedecision of the United States Court of Appeals for the Seventh Circuit in N LR B v E CAtkins, 16 L R. R 53. The Board doesnot acquiesce in the doctrines enunciated in those cases.Matter of International HarvesterCompany,MilwaukeeWorks,61N L. R B 912;Matterof Babcock& Wilcox Company,61 N L R B 529,Matter of Budd Wheel Company,52 N L R B666,Matter of ChryslerCorporation,44 NL R B 8814Matter of Rohm & Haas Company,60 N L R B 554;Lockheed Aircraft Corpoiation, Lock-heed Modification Center,61N. L. R B 1336sMatterof InternationalHarvester Company, MilwaukeelVoikssupra,Matterof Diavo Corpora-tion, 52 N. L. R B. 322.EMatter of BethlehemSteel Company,61 N. L. R. B. 8927The Unionhas offered to include in any contract coveringguards a provision thatthe guards willLeman at their posts in theevent of a strike by othememployees.s Among the employees involved herein are certain employeescalled"temporary"guards andwatchmen.This is a misnomer.These employees are regular,full-time employees who were formerlyin the Company's employ in other capacities but who were transferred to positions as guards andwatchmenwhen the Company's plant-protectionforcewas expandedThey performthe same dutiesand receive the same privileges as the other employees in these categories,and they differ from theother guaids and watchmen only in that the "temporary"workers haveretained theirseniority inthe jobs from which they wcie ti ansfci red All refcicnces to plant-protection petsonncl hereinincludetheseemployees. 110 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDhazards or suspicious circumstances.They report irregularities to the chiefguard and are authorized to make arrests in extreme cases. This power toarrest, however,appears to have been exercised only twice during theplant's history.The four original guards were furnished uniforms prior tothe entry of the United States into the war. None of the guards employedby the Company since that time have been issued uniforms,and when theuniforms of two of the guards wore out, they were not replaced. The twoguards who patrol the property for fire protection are not armed ; all otherplant-protection employees are. One of these employees has not become amember of the auxiliary military police. For the reasons stated in111Iatterof Sealed Power Corporation,'we shall include him in the unit hereinafterfound appropriate.The chief guard has the authority to recommend discharge and is clean}a supervisory employee within our usual definition.We shall,therefore,exclude him from the unit hereinafter found appropriate.We find that all of the Company's watchmen and guards at its TitaniumDivision,but excluding the chief guard, and any other supervisoryemploy-ees with authority to hire, promote,discharge,discipline, or otherwise effectchanges in the status of employees,or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaining withalthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article ITT, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with National Lead Commpany .Titanium Division, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) clays from thedate of this Direction, tinder the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board,and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unit° 61 N 1.R B 1639 NATIONAL LEAD COMPANYfound appropriate in Section IV, above, who were 'employed during thepay-roll period immediately precednig the date of this Direction, includingemployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by UnitedGas, Coke & Chemical Workers of America, CIO, for the purposes ofcollective bargaining.